UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7036


ROBERT L. HEDRICK,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA; DR. PATRICK CRAFT; OFFICER
CUNNINGHAM; OFFICER CAMPBELL; OFFICER WILLIAMS; OFFICER
STANCIL; SIS OFFICER CONYER; A. W. RUPSKA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:19-ct-03302-BO)


Submitted: May 21, 2021                                            Decided: June 8, 2021


Before GREGORY, Chief Judge, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Hedrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert L. Hedrick appeals the district court’s order dismissing his civil action. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Hedrick v. United States, No. 5:19-ct-03302-BO

(E.D.N.C. June 26, 2020). We grant in part and deny in part Hedrick’s motion to seal (ECF

No. 6), by sealing his declaration filed at ECF No. 11, but otherwise denying the motion to

seal. See 4th Cir. R. 25(c)(2)(A)(iii). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2